Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on January 28, 2022 has been entered.
Abstract Objections
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (a) if a machine or apparatus, its organization and operation; (b) if an article, its method of making; (c) if a chemical compound, its identity and use; (d) if a mixture, its ingredients; (e) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
3.	The abstract of the disclosure is objected to because the abstract: (a) should not compare the invention with the prior art (see, e.g., first sentence) and should not refer to purported merits or speculative applications of the invention (see, e.g., last sentence); and (b) should avoid the implied phrase “The present invention…”  Correction is required.  See MPEP § 608.01(b).
Drawing Objections
The drawings are objected to because of the reasons, inter alia, set forth below:
a.	The drawings do not comply with 37 CFR 1.84.  For example, 37 CFR 1.84(l) states:  
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  (Emphases added)

However, e.g., the lines of the pedal and the cleat in FIG. 6 are not durable, clean, black, 
sufficiently dense, dark, uniformly thick, well-defined, and heavy enough; and/or
b.	Each part of the claimed invention such as the resilient member receiving space (see Pub. No. US 20220153383 (Pub.’383) of this application at, e.g., ¶¶ 36, 38 and 41) and the groove portion (Pub.’383 ¶ 32) in claim 28 should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g); and/or 
c.	The drawings are inconsistent with the specification.  Please see 37 CFR 1.121(e).  For example, the specification describes that the resilient member 238 is made of a polymeric material (Pub.’383 ¶ 94).  However, the cross sectional view FIG. 9 shows that the resilient member 238 is made of a metal in accordance with the conventional meanings of the drawing symbols in MPEP § 608.02(IX).  See 37 CFR 1.84(h)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections
1.	The specification is objected to because of the informalities, inter alia, listed below:
a.	Each part of the claimed invention such as the resilient member receiving space and the groove portion in claim 28 should have been designated by a reference character.  Please Pub.’383 ¶ 38 et seq. and MPEP §§ 608.01(o) and (g); and/or
b.	 The specification is inconsistent with the drawings (37 CFR 1.121(e)).  For example, the specification describes that the resilient member 238 is made of a polymeric material.  However, the cross sectional view FIG. 9 shows that the resilient member 238 is made of a metal in accordance with the conventional meanings of the drawing symbols in MPEP § 608.02(IX).
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 28-30 are objected to because of the informalities such as typographical or grammatical error(s).  For example, the recitation “an underside of cycling footwear” in line 2 of claim 28 should have been changed to - - an underside of a cycling footwear - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “receivable” in claim 28 is vague and indefinite in the sense that things which may be done are not required to be done.  For example, the resilient member (38/138/238) is receivable, but is not required structurally to be received in the resilient member receiving space. See the terms “crimpable” in In re Collier, 158 USPQ 266 (CCPA 1968), “discardable” in Mathis v. Hydro Air Industries, 1 USPQ2d 1513, 1527 (D.C. Calif. 1986), “removable” in In re Burke Inc., 22 USPQ2d 1368, 1372 (D.C. Calif. 1992), and “comparable” in Ex parte Anderson, 21 USPQ2d 1241, 1249 (BPAI 1992).
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 28-30, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Code et al. (WO 97/09228) in view of Tubbs (US 2,002,556).
	Claim 28
Code teaches a cycling footwear cleat (18, FIGS. 1-5, pp. 12-13) for connection to a pedal (14), the cleat (18) comprising:
a mounting aperture (28, see Appendix (Ap.)) for mounting the cleat (18) to an underside of a cycling footwear (16);
an attachment portion (see Ap.) for receipt by the pedal (14, FIGS. 1-2); 
a releasably mounted member (26, FIGS. 4-5, id. p. 13) in the form of a closed loop, closed band or closed strap configuration, the releasably mounted member (26) is associated with the attachment portion (Ap.) and for interacting with the pedal (14) when the pedal (14) is attached to the cleat, wherein the member (26) resists or is capable of resisting movement of the attachment portion (Ap.) relative to the pedal (14), and moderates or is capable of moderating the movement of the cleat (18) relative to the pedal (14); 
the releasably mounted member (26) is receivable in a member receiving space (28, FIGS. 4-5, pp. 12-13), the member receiving space (28) extending about the attachment portion (Ap.) of the cleat (18), wherein the member receiving space (28) comprises a seat (28, p. 13, ll. 10-30) in the form of a slot portion or groove portion (28, see Ap.) provided about the attachment portion (Ap.) of the cleat (18).
In summary, Code teaches the invention substantially as claimed.  As noted, the “wherein” or “whereby” clause that merely states the inherent results of limitations in the claim adds nothing to the claim’s patentability or substance.  Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001); and MPEP § 2111.04.  However, Code does not teach the releasably mounted member being made of a resilient material.  
	Tubbs teaches the releasably mounted member (32) being made of a resilient/spring material in order to, inter alia, act as a lock washer for the shoe cleat (FIGS. 1-2).  Ibid. p. 1, right col., ll. 5-30.
It would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date (EFD) of the application to select the resilient material for forming Code’s releasably mounted member in order to, inter alia, act as a lock washer for Code’s cleat when forced together as taught or suggested by Tubbs.  It is well settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); Ritchie v. Vast Resources Inc. d/b/a Topco Sales, Fed. Cir., No. 2008-1528, 4/24/09; and In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) cited in MPEP § 2144.07.  
Alternatively, it would have been obvious to the PHOSITA before the EFD of the application to substitute Code’s releasably mounted member/washer by an art recognized equivalence such as Tubbs’ releasably mounted member/washer (32) for the same purpose of attaching Code’s fastener (24) to the cleat (18) as taught or suggested by Tubbs.  See MPEP § 2144.06(II).   
The making of Code’s releasably mounted member of resilient material or substitution of Code’s releasably mounted member by Tubbs’ releasably mounted member would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.          
Claim 29
When Code’s member (26) is made of resilient material as taught or suggested by Tubbs, Code’s member (26) becomes the resilient member which is generally in the form of an O-ring of substantially constant as shown FIGS. 4-5.
Claim 30
Code’s seat is configured to receive the resilient member (26) as taught or suggested by Tubbs in a tensioned state. See Texas Instruments Inc. v. International Trade Commission; Griffin v. Bertina; Amazon.com Inc. v. Barnesandnoble.com Inc.; and MPEP § 2111.04.
4.	Claim 28, as best understood, is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Code et al. 
	Code teaches a cycling footwear cleat (58, FIG. 8, p. 15) for connection to a pedal (14), the cleat (58) comprising a mounting aperture (at 66 in FIG. 8c) for mounting the cleat (58) to an underside of a cycling footwear (16); and an attachment portion (similar to the attachment portion of the cleat 18 shown in Ap.) for receipt by the pedal (14, FIGS. 1-2). 
Particularly, Code teaches or suggests (id. p. 15, ll. 18-21):
Optionally, within slots 66, there may be placed a rubber insert which protrudes out from the cleat base surface and will lie distal of the shoe sole 22.  This is to avoid slippage of the shoe 16 during normal walking.”  (Emphases added). 
 
When the PHOSITA follows Code’s teaching to place the rubber insert in the slots 66, the rubber insert “reads on” Applicant’s claimed limitations: a releasably mounted resilient member associated with the attachment portion and for interacting with the pedal (14, FIG. 1) when the pedal (14) is attached to the cleat (58), wherein the resilient member/rubber insert resists or is capable of resisting movement of the attachment portion relative to the pedal (14), and moderates or is capable of moderating the movement of the cleat (58) relative to the pedal (14); the releasably mounted resilient member/rubber insert is receivable in a member receiving space (66), the member receiving space (66) extending about the attachment portion of the cleat (58), wherein the member receiving space (66) comprises a seat (66) in the form of a slot portion (66, FIG. 8b, id. p. 15, l. 18) or groove portion (FIG. 8b) provided about the attachment portion of the cleat (58).  In addition, note that Code’s rubber insert inherently has a determined shape or form.  
In summary, Code’s embodiment of FIG. 8 teaches the invention substantially as claimed. However, Code’s embodiment of FIG. 8 does not teach the releasably mounted member in the form of a closed loop, closed band or closed strap.  
	Code’s embodiment of FIGS. 4-5 teaches the releasably mounted member (26) in the form of a closed loop, closed band or closed strap in order to, inter alia, act as a washer for the cleat’s fastener (24, FIGS. 4-5).  Ibid. pp. 13-14.
It would have been obvious to the PHOSITA before the EFD of the application to change the shape of Code’s rubber insert/releasably mounted member in Code’s embodiment of FIG. 8 to be in the form of a closed loop, closed band or closed strap in order to, inter alia, act as a washer for Code’s shoe cleat’s fastener as taught or suggested by Code’s embodiment of FIGS. 4-5.  See KSR and legal precedent regarding changes in shape in MPEP § 2144.04.     
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure: Alcorn (US 202200155504) teaches a mounted member (319, FIG. 3I, ¶ 39) to resist 
movement of the attachment portion of the cleat 310 relative to the pedal (FIG. 1).
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINH LUONG/
Primary Examiner, Art Unit 3656